DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-35 are pending in this Office Action.
Claims 17 and 33-35 are amended.

Allowable Subject Matter
Claims 6-7 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (WO 2017/146756 A1).

In regards to claim 34, Cho teaches a method of wireless communications, comprising:
receiving, at a user equipment (UE), a plurality of sequences assigned to the UE by a base station (UE specific cyclic shift values / sequence are applied for each UE configured by higher layer or DCI via xPDCCH from eNB, see paragraph [0031], “Further, in order to randomize inter-cell interference, cell specific and UE specific cyclic shift values are applied for ZC sequence, where UE specific cyclic shift value can be configured by higher layers via RRC signalling or indicated in the DCI via xPDCCH”; and for cyclic shifts see paragraphs [0042-0044]; and specifically for a plurality of assigned sequences see paragraph [00155], “In Example 8, the subject matter of any of Examples 5-6 optionally includes that the processing circuitry to: compute a code word as a linear combination of a plurality of stored sequences; and code the UCI bits using the code word”), wherein the plurality of sequences are assigned by the base station based on a plurality of cyclic shifts associated with the UE and determined by the base station relative to a base sequence (base sequence can be Zadoff-Chu (ZC) sequence, see paragraph [0030], “Further, in the case when UE is configured with two antenna ports, Zadoff-Chu (ZC) sequence with different cyclic shift values on each AP is applied to achieve transmit diversity”; and for cyclic shifts applied to ZC sequence see paragraph [0031], “Further, in order to randomize inter-cell interference, cell specific and UE specific cyclic shift values are applied for ZC sequence, where UE specific cyclic shift value can be configured by higher layers via RRC signalling or indicated in the DCI via xPDCCH”) and based on a distance between the UE and a second UE and a number of UEs sharing an orthogonal frequency division multiplexing (OFDM) symbol (distance between UEs sharing xPUCCH transmissions is interpreted as the number of RBs for one xPUCHH transmission, see paragraph [0037], “In Equation 4, NxPUCCH is the number of RBs for one xPUCCH transmission”; and with relation to the number of UEs sharing see paragraph [0030], “In one embodiment, within one xPUCCH resource, multiple UEs can be multiplexed in a code division multiplexing (CDM) manner”; and see paragraph [0034], “The complex -valued symbol ' is multiplied with a cyclically shifted length NPUCCH = 24 sequence ru (n) for each of the p antenna ports used for PUCCH transmission according to Equation 2”); and
transmitting, by the UE, one sequence of the plurality of sequences, as part of a multiplexed signal, wherein the one sequence is mapped from at least one bit of uplink control information (UCI) (see Fig. 8 step #810 “Access an xPUCCH format for transmitting UCI” which is from the UE to eNB per paragraph [0144]; and additionally for at least one bit of UCI including ACK/NACK see paragraphs [0020], “As mentioned above, xPUCCH is used to carry uplink control information, which may include scheduling request, HARQ ACK/NACK feedback, CSI report and beam related information. Depending on payload size, various xPUCCH formats can be defined” and [0021], “In one example, xPUCCH format 1/1a/1b is used to carry scheduling request and 1 or 2 bit HARQ ACK/NACK feedback” and see paragraphs [0022-0024] for additional xPUCHH formats that utilize additional bits), wherein the multiplexed signal includes the one sequence from the UE and another sequence from the second UE  multiplexed on an uplink short burst transmitted via the OFDM symbol (Uses FDM manner per paragraph [0039], “In another embodiment, multiple UEs are multiplexed in a frequency division multiplexing (FDM) manner using assigned RBGs”; and for OFDM see paragraph [0081] and for an uplink burst transmitted via a symbol specifically see paragraph [0026], “In some cases, the xPUCCH is transmitted in the last symbol").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-22, 25-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Yang et al. (US 2011/0292902 A1).

(see Fig. 4 “eNB” components and paragraph [0110], “FIG. 4 is a block diagram of a communication device in accordance with some embodiments. The device may be a UE or eNB, for example, such as the UE 202 or eNB 204 shown in FIG. 2”) and configured to:
determine a distance between a first user equipment (UE) and a second UE of a plurality of UEs (Multiple UEs can be multiplexed within one xPUCCH resource, see paragraph [0030]; and distance between UEs sharing xPUCCH transmissions is interpreted as the number of RBs for one xPUCHH transmission, see paragraph [0037], “In Equation 4, NxPUCCH is the number of RBs for one xPUCCH transmission”), wherein the distance is determined based on one or more of a sequence length, or a number of UEs sharing an orthogonal frequency division multiplexing (OFDM) symbol (for sequence length see paragraph [0034], “The complex -valued symbol ' is multiplied with a cyclically shifted length NPUCCH = 24 sequence ru (n) for each of the p antenna ports used for PUCCH transmission according to Equation 2); and for number of UEs sharing an OFDM symbol see “NxPUCCH is the number of RBs for one xPUCCH transmission” cited above in paragraph [0037]);
determine a plurality of cyclic shifts for each of the first UE and the second UE, wherein the plurality of cyclic shifts are determined relative to a base sequence (base sequence can be Zadoff-Chu (ZC) sequence, see paragraph [0030], “Further, in the case when UE is configured with two antenna ports, Zadoff-Chu (ZC) sequence with different cyclic shift values on each AP is applied to achieve transmit diversity”; and for cyclic shifts applied to ZC sequence see paragraph [0031], “Further, in order to randomize inter-cell interference, cell specific and UE specific cyclic shift values are applied for ZC sequence, where UE specific cyclic shift value can be configured by higher layers via RRC signalling or indicated in the DCI via xPDCCH”) and based on the distance and the number of UEs sharing the OFDM symbol (see distance above and sequence in paragraph [0034], “The complex -valued symbol ' is multiplied with a cyclically shifted length NPUCCH = 24 sequence ru (n) for each of the p antenna ports used for PUCCH transmission according to Equation 2));
assign one or more sequences to each of the first UE and the second UE, wherein the one or more sequences assigned to the first UE and the second UE are based on a corresponding plurality of cyclic shifts associated with the first UE and the second UE (UE specific cyclic shift values are applied for the multiple UEs above, see paragraph [0031], “Further, in order to randomize inter-cell interference, cell specific and UE specific cyclic shift values are applied for ZC sequence, where UE specific cyclic shift value can be configured by higher layers via RRC signalling or indicated in the DCI via xPDCCH”; and for cyclic shifts see paragraphs [0042-0044]);
receive a multiplexed signal, wherein the multiplexed signal includes at least one bit of uplink control information (UCI) (see Fig. 8 step #810 “Access an xPUCCH format for transmitting UCI” which is from the UE to eNB per paragraph [0144]; and additionally for at least one bit of UCI including ACK/NACK see paragraphs [0020], “As mentioned above, xPUCCH is used to carry uplink control information, which may include scheduling request, HARQ ACK/NACK feedback, CSI report and beam related information. Depending on payload size, various xPUCCH formats can be defined” and [0021], “In one example, xPUCCH format 1/1a/1b is used to carry scheduling request and 1 or 2 bit HARQ ACK/NACK feedback” and see paragraphs [0022-0024] for additional xPUCHH formats that utilize additional bits) from the first UE and the second UE multiplexed on an uplink short burst transmitted via the OFDM symbol (Uses FDM manner per paragraph [0039], “In another embodiment, multiple UEs are multiplexed in a frequency division multiplexing (FDM) manner using assigned RBGs”; and for OFDM see paragraph [0081] and for an uplink burst transmitted via a symbol specifically see paragraph [0026], “In some cases, the xPUCCH is transmitted in the last symbol").
Although Cho teaches wherein the distance is determined based on one or more of a sequence length or a number of UEs sharing an orthogonal frequency division multiplexing (OFDM) symbol as shown above, Cho does not specifically disclose wherein the distance is determined based on a number of hypothesis.
Yang teaches a similar process of utilizing cyclic shifts in a CDM manner to perform multiplexing of UCI (see paragraph [0045], “ACK/NACK signals from a plurality of user equipments are multiplexed with one PUCCH resource by using a CDM mode.  The CDM mode is implemented using cyclic shift (CS) of frequency spreading and/or (quasi) orthogonal spreading codes for time spreading. For example, ACK/NACK are identified using different cyclic shifts (CS) of computer generated constant amplitude zero auto correlation (CG-CAZAC) sequence (frequency spreading) and/or different walsh/DFT orthogonal codes (time spreading))
including wherein the distance is determined based on a number of hypothesis (number of hypothesis relates to number of ACK/NACK hypothesis groups, see paragraph [0070], “Once the ACK/NACK unit groups and the ACK/NACK hypothesis groups are set, the ACK/NACK hypothesis group is allocated per the ACK/NACK unit group [S806]. Therefore, the ACK/NACK hypotheses belonging to one of the ACK/NACK hypothesis groups are transmitted via the same ACK/NACK unit group.  As such, the ACK/NACK hypotheses are divided into groups having a largest hamming distance for example and the ACK/NACK unit group is allocated per the group, thereby it is able to avoid the worst case of scenario of ACK-to-NAK or NACK-to-ACK error”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cho which teaches multiplexing UCI utilizing a distance based on various criteria to further include wherein the distance is determined based on a number of hypothesis or hypothesis groups such as taught by Yang in order that “Preferably, the modulation order and constellation point of the modulation symbol carried on each ACK/NACK unit can be selected in a manner that a hamming distance between the ACK/NACK hypotheses is considerably large. In particular, the modulation order and constellation point of the modulation symbol for each of the ACK/NACK hypotheses within the ACK/NACK hypothesis group are determined per ACK/NACK unit based on the ACK/NACK hamming distance, whereby worse error cases can be further reduced” (see paragraph [0070]).

In regards to claim 19, the modified Cho teaches the base station of claim 18, wherein the distance is a hypothesis distance, a user distance, or a random distance (see claim 18 citations to [Cho] for user distance or random distance; and for hypothesis distance see claim 18 [Yang] paragraph [0070], “As such, the ACK/NACK hypotheses are divided into groups having a largest hamming distance for example and the ACK/NACK unit group is allocated per the group, thereby it is able to avoid the worst case of scenario of ACK-to-NAK or NACK-to-ACK error”), and wherein the at least one bit of UCI includes one or more bits of an acknowledgement (ACKs), negative ACK (NACK) or a scheduling request (SR) (see paragraph [0020], “As mentioned above, xPUCCH is used to carry uplink control information, which may include scheduling request, HARQ ACK/NACK feedback, CSI report and beam related information. Depending on payload size, various xPUCCH formats can be defined” and [0021], “In one example, xPUCCH format 1/la/lb is used to carry scheduling request and 1 or 2 bit HARQ ACK/NACK feedback” and see paragraphs [0022-0024] for additional xPUCHH formats that utilize additional bits).

In regards to claim 20, the modified Cho teaches the base station of claim 19, wherein the distance is the hypothesis distance (for hypothesis distance see claim 18 [Yang] paragraph [0070], “As such, the ACK/NACK hypotheses are divided into groups having a largest hamming distance for example and the ACK/NACK unit group is allocated per the group, thereby it is able to avoid the worst case of scenario of ACK-to-NAK or NACK-to-ACK error”), and wherein the hypothesis distance is a distance between a first hypothesis and a second hypothesis associated with a UE, and wherein the UE is the first UE or the second UE (number of hypothesis relates to number of ACK/NACK hypothesis groups, see paragraph [0070], “Once the ACK/NACK unit groups and the ACK/NACK hypothesis groups are set, the ACK/NACK hypothesis group is allocated per the ACK/NACK unit group [S806]. Therefore, the ACK/NACK hypotheses belonging to one of the ACK/NACK hypothesis groups are transmitted via the same ACK/NACK unit group.  As such, the ACK/NACK hypotheses are divided into groups having a largest hamming distance for example and the ACK/NACK unit group is allocated per the group, thereby it is able to avoid the worst case of scenario of ACK-to-NAK or NACK-to-ACK error”).

In regards to claim 21, the modified Cho teaches the base station of claim 20, wherein the hypothesis distance is a maximum hypothesis distance (for hypothesis distance see claim 18 and for maximum hypothesis see [Yang] “largest hamming distance between corresponding ACK/NACK hypotheses” paragraph [0069], “Besides, ACK/NACK hypotheses can be allocated per ACK/NACK unit group in a direction of reducing ACK/NACK errors in consideration of separation of resources that carry ACK/NACK signals, respectively... If ACK and NACK are regarded as a bit value `1` and a bit value `0`, respectively, the ACK/NACK hypothesis groups can be interpreted as groups having a large ACK/NACK hamming distance in-between. Therefore, the ACK/NACK hypothesis group can be set to have a largest hamming distance between groups for example. Namely, ACK/NACK hypotheses belonging to different ACK/NACK hypothesis groups can be set to have a largest hamming distance between corresponding ACK/NACK hypotheses”).

In regards to claim 22, the modified Cho teaches the base station of claim 20, wherein the first hypothesis is an ACK and the second hypothesis is a NACK (see [Yang] ACK and NACK hypotheses in paragraph [0069], “Besides, ACK/NACK hypotheses can be allocated per ACK/NACK unit group in a direction of reducing ACK/NACK errors in consideration of separation of resources that carry ACK/NACK signals, respectively... If ACK and NACK are regarded as a bit value `1` and a bit value `0`, respectively, the ACK/NACK hypothesis groups can be interpreted as groups having a large ACK/NACK hamming distance in-between. Therefore, the ACK/NACK hypothesis group can be set to have a largest hamming distance between groups for example. Namely, ACK/NACK hypotheses belonging to different ACK/NACK hypothesis groups can be set to have a largest hamming distance between corresponding ACK/NACK hypotheses”).

In regards to claim 25, the modified Cho teaches the base station of claim 19, wherein the distance is based on random assigning of sequences to the first UE and the second UE (See claim 18 and randomize in paragraph [0031], “Further, in order to randomize inter-cell interference, cell specific and UE specific cyclic shift values are applied for ZC sequence, where UE specific cyclic shift value can be configured by higher layers via RRC signalling or indicated in the DCI via xPDCCH).

In regards to claim 26, the modified Cho teaches the base station of claim 18, wherein the at least one bit of UCI comprises at least one scheduling request (SR) bit, at least one acknowledgement (ACK) bit, or at least one SR bit and at least one ACK bit (UCI can include SR and ACK/NACK bit(s), see paragraph [0020], “As mentioned above, xPUCCH is used to carry uplink control information, which may include scheduling request, HARQ ACK/NACK feedback, CSI report and beam related information. Depending on payload size, various xPUCCH formats can be defined” and [0021], “In one example, xPUCCH format 1/1a/1b is used to carry scheduling request and 1 or 2 bit HARQ ACK/NACK feedback” and see paragraphs [0022-0024] for additional xPUCHH formats that utilize additional bits).

In regards to claim 27, the modified Cho teaches the base station of claim 26, wherein the hypothesis distance between two of the plurality of cyclic shifts is 6 for 2 UCI hypothesis from one UE ( (one NxPUCCH transmission is 6 RBs which is the distance in the case of 2 UCI for 12 sub-carriers (12/6=2 which reflects applicant’s published paragraph [0067]), see paragraph [0037], “In Equation 4, NxPUCCH is the number of RBs for one xPUCCH transmission” which is shown as “6”).

In regards to claim 28, the modified Cho teaches the base station of claim 26, wherein the minimum hypothesis distance between any two adjacent cyclic shifts of the plurality of cyclic shifts is 3 for 4 UCI hypothesis from one UE (see claim 26 and for 12 sub-carriers and 4 UCI distance is 3 (12/4 = 3; which reflects applicant’s published paragraph [0067]), see [Yang] paragraph [0073], “Moreover, 8 ACK/NACK hypotheses within an ACK/NACK hypothesis group 4-X (where, X=1, 2) can be divided into 2 sub-groups (Group 3-1 and Group 3-2). According to the present embodiment, the ACK/NACK hypothesis group 3-1 and the ACK/NACK hypothesis group 3-2 are divided in a manner that a hamming distance between the ACK/NACK hypotheses corresponding to each other is set to 3. In a manner similar to that of the former case, 8 ACK/NACK hypotheses within the ACK/NACK hypothesis group 4-X (X=1, 2) include 4 ACK/NACK hypothesis pairs, each of which hamming distance is set to 3” ; which reflects applicant’s published paragraph [0067]). 

(UCI can include SR and ACK/NACK bit(s), see paragraph [0020], “As mentioned above, xPUCCH is used to carry uplink control information, which may include scheduling request, HARQ ACK/NACK feedback, CSI report and beam related information. Depending on payload size, various xPUCCH formats can be defined” and [0021], “In one example, xPUCCH format 1/1a/1b is used to carry scheduling request and 1 or 2 bit HARQ ACK/NACK feedback” and see paragraphs [0022-0024] for additional xPUCHH formats that utilize additional bits).

In regards to claim 30, the modified Cho teaches the base station of claim 18, wherein the sequence has a length of 12 indices (one NxPUCCH transmission is 6 RBs, thus 2 multiplexed transmissions of 6 RBs from 2 UEs is 12, see paragraph [0037], “In Equation 4, NxPUCCH is the number of RBs for one xPUCCH transmission” which is shown as “6”).

In regards to claim 31, the modified Cho teaches the base station of claim 18, wherein one cyclic shift includes only a single scheduling request (SR) (see paragraph [0021], “In one example, xPUCCH format 1/la/lb is used to carry scheduling request and 1 or 2 bit HARQ ACK/NACK feedback”).

In regards to claim 32, the modified Cho teaches the base station of claim 18, wherein the multiplexed signal includes UCI from both the first UE and the second UE (see Fig. 8 for UE transmitting UCI on xPUCCH and associated paragraphs [00143-00146), and see claim 18 and paragraph [0030] where multiple UEs can be multiplexed within one xPUCCH resource for transmitting UCI).

In regards to claims 1-5 and 8-11, they are rejected for the same reasoning as claims 18-22 and 25-28 respectively as they are analogous in scope. 

In regards to claim 12, the modified Cho teaches the method of claim 9, wherein receiving the multiplexed signal includes receiving the at least one SR bit and the at least one ACK bit in a short physical uplink control channel (PUCCH) for the at least one bit of UCI of up to 2 bits (receives UCI including SR/ACK/NACK bit(s) from UEs on “xPUCCH” which is a short PUCCH, see paragraph [0030], “In one embodiment, within one xPUCCH resource, multiple UEs can be multiplexed in a code division multiplexing (CDM) manner”; and paragraph [0021], “In one example, xPUCCH format 1/la/lb is used to carry scheduling request and 1 or 2 bit HARQ ACK/NACK feedback”).

In regards to claims 13-16, they are rejected for the same reasoning as claims 29-32 respectively as they are analogous in scope. 

In regards to claim 33, Cho teaches a base station, comprising: a memory; and a processor in communication with the memory (see Fig. 4 “eNB” components and paragraph [0110], “FIG. 4 is a block diagram of a communication device in accordance with some embodiments. The device may be a UE or eNB, for example, such as the UE 202 or eNB 204 shown in FIG. 2”) and configured to:
determine one or more frequency resources for a first user equipment (UE) and a second UE of a plurality of UEs; assign the determined one or more frequency resources to each of the first UE and the second UE (assigned RBGs for multiple UEs, see paragraph [0039], “In another embodiment, multiple UEs are multiplexed in a frequency division multiplexing (FDM) manner using assigned RBGs”; and paragraph [0046], “Resources used for transmission of xPUCCH format 1, 1a and 1b are identified by a resource index nxPUCCH, which is configured by higher layers”);
assign one or more cyclic shifts to each of the first UE and the second UE (UE specific cyclic shift values are applied for the multiple UEs above, see paragraph [0031], “Further, in order to randomize inter-cell interference, cell specific and UE specific cyclic shift values are applied for ZC sequence, where UE specific cyclic shift value can be configured by higher layers via RRC signalling or indicated in the DCI via xPDCCH”; and for cyclic shifts see paragraphs [0042-0044]) based on a sequence length (for sequence length see paragraph [0034], “The complex -valued symbol ' is multiplied with a cyclically shifted length NPUCCH = 24 sequence ru (n) for each of the p antenna ports used for PUCCH transmission according to Equation 2); and for number of UEs sharing an OFDM symbol see “NxPUCCH is the number of RBs for one xPUCCH transmission” cited above in paragraph [0037]); 
receive a multiplexed signal, wherein the multiplexed signal includes at least one bit of uplink control information (UCI) (see Fig. 8 step #810 “Access an xPUCCH format for transmitting UCI” which is from the UE to eNB per paragraph [0144]; and additionally for at least one bit of UCI including ACK/NACK see paragraphs [0020], “As mentioned above, xPUCCH is used to carry uplink control information, which may include scheduling request, HARQ ACK/NACK feedback, CSI report and beam related information. Depending on payload size, various xPUCCH formats can be defined” and [0021], “In one example, xPUCCH format 1/1a/1b is used to carry scheduling request and 1 or 2 bit HARQ ACK/NACK feedback” and see paragraphs [0022-0024] for additional xPUCHH formats that utilize additional bits) from the first UE and the second UE based on a frequency division multiplexing (FDM) on an uplink short burst transmitted via an orthogonal frequency division multiplexing (OFDM) symbol (Uses FDM manner per paragraph [0039], “In another embodiment, multiple UEs are multiplexed in a frequency division multiplexing (FDM) manner using assigned RBGs”; and for OFDM see paragraph [0081] and for an uplink burst transmitted via a symbol specifically see paragraph [0026], “In some cases, the xPUCCH is transmitted in the last symbol").
Although Cho teaches wherein the assigning is based on a sequence length as shown above, Cho does not disclose the assigning is also based on a number of hypotheses.
Yang teaches a similar process of utilizing cyclic shifts in a CDM manner to perform multiplexing of UCI (see paragraph [0045], “ACK/NACK signals from a plurality of user equipments are multiplexed with one PUCCH resource by using a CDM mode.  The CDM mode is implemented using cyclic shift (CS) of frequency spreading and/or (quasi) orthogonal spreading codes for time spreading. For example, ACK/NACK are identified using different cyclic shifts (CS) of computer generated constant amplitude zero auto correlation (CG-CAZAC) sequence (frequency spreading) and/or different walsh/DFT orthogonal codes (time spreading))
(number of hypothesis relates to number of ACK/NACK hypothesis groups which is used for allocation, see paragraph [0070], “Once the ACK/NACK unit groups and the ACK/NACK hypothesis groups are set, the ACK/NACK hypothesis group is allocated per the ACK/NACK unit group [S806]. Therefore, the ACK/NACK hypotheses belonging to one of the ACK/NACK hypothesis groups are transmitted via the same ACK/NACK unit group.  As such, the ACK/NACK hypotheses are divided into groups having a largest hamming distance for example and the ACK/NACK unit group is allocated per the group, thereby it is able to avoid the worst case of scenario of ACK-to-NAK or NACK-to-ACK error”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cho which teaches multiplexing UCI utilizing a distance based on various criteria to further include wherein the distance is determined based on a number of hypothesis or hypothesis groups for allocation such as taught by Yang in order that “Preferably, the modulation order and constellation point of the modulation symbol carried on each ACK/NACK unit can be selected in a manner that a hamming distance between the ACK/NACK hypotheses is considerably large. In particular, the modulation order and constellation point of the modulation symbol for each of the ACK/NACK hypotheses within the ACK/NACK hypothesis group are determined per ACK/NACK unit based on the ACK/NACK hamming distance, whereby worse error cases can be further reduced” (see paragraph [0070]).

In regards to claim 17, it is rejected for the same reasoning as claim 33 as they are analogous in scope.

In regards to claim 35, Cho teaches a method of wireless communication comprising:
receiving, at a user equipment (UE), one or more frequency resources (assigned RBGs for multiple UEs, see paragraph [0039], “In another embodiment, multiple UEs are multiplexed in a frequency division multiplexing (FDM) manner using assigned RBGs”; and paragraph [0046], “Resources used for transmission of xPUCCH format 1, 1a and 1b are identified by a resource index nxPUCCH, which is configured by higher layers”) and a plurality of shifts determined by a base station (UE specific cyclic shift values are applied for the multiple UEs above, see paragraph [0031], “Further, in order to randomize inter-cell interference, cell specific and UE specific cyclic shift values are applied for ZC sequence, where UE specific cyclic shift value can be configured by higher layers via RRC signalling or indicated in the DCI via xPDCCH”; and for cyclic shifts see paragraphs [0042-0044]) based on a sequence length (for sequence length see paragraph [0034], “The complex -valued symbol ' is multiplied with a cyclically shifted length NPUCCH = 24 sequence ru (n) for each of the p antenna ports used for PUCCH transmission according to Equation 2); and for number of UEs sharing an OFDM symbol see “NxPUCCH is the number of RBs for one xPUCCH transmission” cited above in paragraph [0037]);
transmitting, by the UE, uplink control information (UCI) as part of a multiplexed signal, wherein the multiplexed signal includes a sequence shifted by a selected shift of the plurality of shifts, wherein the selected shift is mapped from at least one bit of UCI from the UE (see Fig. 8 step #810 “Access an xPUCCH format for transmitting UCI” which is from the UEs to eNB per paragraph [0144]; and additionally for at least one bit of UCI including ACK/NACK see paragraphs [0020], “As mentioned above, xPUCCH is used to carry uplink control information, which may include scheduling request, HARQ ACK/NACK feedback, CSI report and beam related information. Depending on payload size, various xPUCCH formats can be defined” and [0021], “In one example, xPUCCH format 1/1a/1b is used to carry scheduling request and 1 or 2 bit HARQ ACK/NACK feedback” and see paragraphs [0022-0024] for additional xPUCHH formats that utilize additional bits) based on a frequency division multiplexing (FDM) on an uplink short burst transmitted via an orthogonal frequency division multiplexing (OFDM) symbol (Uses FDM manner per paragraph [0039], “In another embodiment, multiple UEs are multiplexed in a frequency division multiplexing (FDM) manner using assigned RBGs”; and for OFDM see paragraph [0081] and for an uplink burst transmitted via a symbol specifically see paragraph [0026], “In some cases, the xPUCCH is transmitted in the last symbol").
Although Cho teaches wherein the determining is based on a sequence length as shown above, Cho does not disclose the determining is also based on a number of hypotheses.
Yang teaches a similar process of utilizing cyclic shifts in a CDM manner to perform multiplexing of UCI (see paragraph [0045], “ACK/NACK signals from a plurality of user equipments are multiplexed with one PUCCH resource by using a CDM mode.  The CDM mode is implemented using cyclic shift (CS) of frequency spreading and/or (quasi) orthogonal spreading codes for time spreading. For example, ACK/NACK are identified using different cyclic shifts (CS) of computer generated constant amplitude zero auto correlation (CG-CAZAC) sequence (frequency spreading) and/or different walsh/DFT orthogonal codes (time spreading))
(number of hypothesis relates to number of ACK/NACK hypothesis groups which is used for determining allocation, see paragraph [0070], “Once the ACK/NACK unit groups and the ACK/NACK hypothesis groups are set, the ACK/NACK hypothesis group is allocated per the ACK/NACK unit group [S806]. Therefore, the ACK/NACK hypotheses belonging to one of the ACK/NACK hypothesis groups are transmitted via the same ACK/NACK unit group.  As such, the ACK/NACK hypotheses are divided into groups having a largest hamming distance for example and the ACK/NACK unit group is allocated per the group, thereby it is able to avoid the worst case of scenario of ACK-to-NAK or NACK-to-ACK error”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cho which teaches multiplexing UCI utilizing a distance based on various criteria to further include wherein the distance is determined based on a number of hypothesis or hypothesis groups for allocation such as taught by Yang in order that “Preferably, the modulation order and constellation point of the modulation symbol carried on each ACK/NACK unit can be selected in a manner that a hamming distance between the ACK/NACK hypotheses is considerably large. In particular, the modulation order and constellation point of the modulation symbol for each of the ACK/NACK hypotheses within the ACK/NACK hypothesis group are determined per ACK/NACK unit based on the ACK/NACK hamming distance, whereby worse error cases can be further reduced” (see paragraph [0070]).

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 

The applicant has argued:
“With respect to amended independent claims 17 and 33, Cho fails to disclose or suggest at least, “assigning, at the base station, one or more cyclic shifts to each of the first UE and the second UE based on a sequence length and a number of hypotheses.” The Office Action cites paragraph [0031] of Cho, which describes cell specific and EE specific cyclic shifts in order to randomize inter-cell interference. Accordingly, Applicant respectfully submits that the cyclic shifts of Cho are selected randomly rather than based on a sequence length and a number of hypotheses. The Office Action additionally cites paragraphs [0042] - [0044] of Cho, which provide equations. Equation 7 defines an antenna port specific shift based on the random cell specific and UE specific cyclic shifts. Accordingly, Applicant respectfully submits that Cho fails to disclose or suggest “assigning, at the base station, one or more cyclic shifts to each of the first LIE and the second LIE based on a sequence length and a number of hypotheses” (see remarks page 8 last paragraph).
The examiner respectfully disagrees.
Cho discloses in paragraph [0034], “The complex -valued symbol ' is multiplied with a cyclically shifted length NPUCCH = 24 sequence ru (n) for each of the p antenna ports used for PUCCH transmission according to Equation 2” which is based on a sequence length.  For a number of hypotheses, see current claims 17 and 33 citations which are currently rejected in view of Yang which is relied upon for a number of hypotheses.

The applicant has argued:
“With respect to amended independent claim 34, Cho fails to disclose or suggest at least, “transmitting, by the UE, one sequence of the plurality of sequences, as part of a multiplexed signal, wherein the one sequence is mapped from at least one bit of uplink control information (UCI), wherein the multiplexed signal includes the one sequence from the UE and another sequence from the second UE multiplexed on an uplink short burst transmitted via the OFDM symbol.” The Office Action cites paragraph [0034] of Cho, which recites, “The complex-valued symbol is multiplied with a cyclically shifted length NPUCCH = 24 sequence ru (n) for each of the p antenna ports used for PUCCH transmission according to Equation 2.” Accordingly, in Cho, a complex-valued symbol is multiplied by the same cyclically shifted sequence. In contrast, in amended independent claim 34, the transmitted sequence is mapped from the at least one bit of UCI. That is, one sequence of the plurality of sequences is selected based on the UCI. Therefore, Cho, which uses the same cyclically shifted sequences regardless of bit value, fails to disclose or suggest the subject matter of amended independent claim 34” (see remarks page 9 second paragraph).
The examiner respectfully disagrees. 
Cho discloses a plurality of assigned sequences as currently cited, for example see claim 34 and paragraph [00155], “In Example 8, the subject matter of any of Examples 5-6 optionally includes that the processing circuitry to: compute a code word as a linear combination of a plurality of stored sequences; and code the UCI bits using the code word”.

The applicant has argued:
“Independent claim 35 has been amended to recite, “transmitting, by the UE, uplink control information (UCI) as part of a multiplexed signal, wherein the multiplexed signal includes a sequence shifted by a selected shift of the plurality of shifts, wherein the selected shift is mapped from at least one bit of UCI from the UE based on a frequency division multiplexing (FDM) on an uplink short burst transmitted via an orthogonal frequency division multiplexing (OFDM) symbol.” As discussed above, Cho uses the same cyclic shift regardless of the transmitted bit value. Accordingly, Cho also fails to disclose or suggest at least “transmitting, by the UE, uplink control information (UCI) as part of a multiplexed signal, wherein the multiplexed signal includes a sequence shifted by a selected shift of the plurality of shifts, wherein the selected shift is mapped from at least one bit of UCI from the UE based on a frequency division multiplexing (FDM) on an uplink short burst transmitted via an orthogonal frequency division multiplexing (OFDM) symbol,” as recited in amended independent claim 35” (see remarks page 9 last paragraph).
The examiner respectfully disagrees and refers applicant to above claims 33-34 response as it references analogous features.

The applicant has argued:
“The applied references, alone or in combination, fail to disclose or suggest at least, “determining, at a base station, a distance between a first user equipment (UE) and a second UE of a plurality of UEs. wherein the distance is determined based on one or more of a sequence length, a number of hypothesis, or a number of UEs sharing an orthogonal frequency division multiplexing (OFDM) symbol;” and “determining, at the base station, a plurality of cyclic shifts for each of the first UE and the second UE, wherein the plurality of cyclic shifts are determined relative to a base sequence and based on the distance and the number of UEs sharing the OFDM symbol,” as recited in independent claim 18. (Emphasis added).  
The Office Action asserts, “distance between UEs sharing xPUCCH transmissions is interpreted as the number of RBs for one xPUCCH transmission, see paragraph [0037], ‘In Equation 4, NxPUCCH is the number of RBs for one xPUCCH transmission.’” Office Action, page 9. Similarly, the Office Action asserts, “for sequence length see paragraph [0034], “The complex-valued symbol is multiplied with a cyclically shifted length NPUCCH = 24 sequence ru (n) for each of the p antenna ports used for PUCCH transmission according to Equation 2); and for number of UEs sharing an OFDM symbol see “NxPUCCH is the number of RBs for one XPUCCH transmission” cited above in paragraph [0037]…” (see remarks pages 10-12).

Cho discloses in paragraph [0030], “In one embodiment, within one xPUCCH resource, multiple UEs can be multiplexed in a code division multiplexing (CDM) manner”.
Thus, per the above citation multiple UEs utilize one xPUCCH resource, where per paragraph [0037], “NxPUCCH is the number of RBs for one xPUCCH transmission” where an RB can be allocated to a UE per paragraph [0085], “The resource grid may contain resource blocks (RBs) that describe the mapping of physical channels to resource elements and physical RBs (PRBs). A PRB may be the smallest unit of resources that can be allocated to a UE”.  Thus the number of RBs for a xPUCCH transmissions indicates the number of UEs sharing the xPUCCH transmission in the case of the smallest unit allocated to each UE, which per above is one RB/PRB.

The applicant has argued:
“The Office Action cites paragraph [0070] of Yang. The cited paragraph describes how ACK/NACK hypotheses are divided into groups having a largest hamming distance. Paragraph [0070] of Yang, however, also recites, “Preferably, the modulation order and constellation point of the modulation symbol carried on each ACK/NACK unit can be selected in a manner that a hamming distance between the ACK/NACK hypotheses is considerably large.” Accordingly, Yang uses the hamming distance to select a modulation order and constellation point rather than to determine cyclic shifts. Therefore, Yang also fails to disclose or suggest, “determining, at the base station, a plurality of cyclic shifts for each of the first UE and the second UE, wherein the plurality of cyclic shifts are determined relative to a base sequence and based on the distance and the number of UEs sharing the OFDM symbol.” (Emphasis added). Thus, Yang fails to remedy the deficiencies of Cho” (see remarks page 12 last paragraph).
The examiner respectfully disagrees and notes that Cho is relied upon for teaching determining a distance based on one or more of a sequence length, or a number of UEs sharing an 
Yang is relied upon for teaching wherein the distance is determined based on a number of hypothesis.  It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cho which teaches multiplexing UCI utilizing a distance based on various criteria to further include wherein the distance is determined based on a number of hypothesis or hypothesis groups.
Thus the modified Cho which teaches determining a plurality of cyclic shifts.. based on the distance as noted above would also include determining based on the distance wherein the distance relates to a number of hypothesis per the teachings of Yang.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD ALI/               Examiner, Art Unit 2478         

/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478